DETAILED ACTION
The papers submitted on 11 July 2022, amending claims 3, 7, 13, 15, 16 and withdrawn claim 11, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 5864078 B2) in view of Kannengiesser et al. (US 2014/0291894 A1) and Nikkilä et al. (US 2016/0186382 A1).
Regarding claim 13, Ito discloses a method of preparing composite part comprising the steps of: 
(i) heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05), in an oxygen-deficient atmosphere and in the presence of water vapor (title/abstract, Example 1-2, claims), 
(ii) mixing the heat-treated lignocellulosic natural fibers with polypropylene, e.g. at least one thermoplastic polymer, to about 170º C. which is above the melting point of the polypropylene (p. 4 top), which overlaps the claimed less than or equal to 230°C, whereby a composite material is obtained (p. 4 middle).
Ito does not appear to expressly disclose injection modeling the composite as a vehicle part or continuously venting the chamber of water vapor and VOCs.
However, Kannengiesser discloses an injectable composite material including lignocellulosic fibers (title/abstract, ¶¶ 41, 58) useful for injection molding vehicle parts. (¶ 52). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the injection molding vehicle parts of Kannengiesser, because such articles are desirably made by injection molding by a process known in the art with expected results.
Further, Nikkilä discloses a process of manufacturing a similar composite material of natural cellulose fibers and polymer (title/abstract, ¶ 28) which includes a devolatilization process whereby water vapor and VOCs are continuously vented/extracted from the fiber/polymer mixture within an extrusion chamber (¶¶ 15, 41).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the devolatilization step of Nikkilä, in order to reduce the water content without extracting reactive chemicals (Nikkilä ¶ 18).
Regarding claim 2 or 17, Kannengiesser discloses the natural fibers are from cotton, flax, hemp, manila hemp or abaca, banana tree, jute, ramie, raffia, sisal, broom, wool, alpaga, mohair, cachemire, angora, silk, bamboo, miscanthus, kenaf, coconut, agave, sorghum, switch-grass and wood (¶ 41).
Regarding claim 3, Kannengiesser discloses retted hemp fibers, which implies defibrillation, (¶ 58).
Regarding claim 4, Kannengiesser discloses fibers of 0.1-10 mm (¶ 42) and the source of the fibers is identical as claimed and would therefore have diameters within the claimed range (MPEP § 2144.05).
Regarding claim 5, Ito discloses heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05).
Regarding claim 6-7, Ito discloses saturated steam at 200 to 260º C. which implies a pressure of 14.5 to 46 bar, and is supplied as water or boiling water, e.g. 100º C. or less (p. 6 bottom). Therefore the claimed supplying and venting to maintain the saturated steam at the appropriate temperature.
Regarding claim 8, Ito discloses the steam treatment is conducted without oxygen (title/abstract, Example 1-2, claims).
Regarding claim 9 or 18, Kannengiesser discloses copolymers of ethylene and propylene (title/abstract). Ito discloses polypropylene (p. 4 top).
Regarding claim 10, Kannengiesser discloses a) 28 to 95% by weight of a polypropylene-polyethylene copolymer; (b) 0 to 10% by weight of a flow enhancer; (c) 1 to 20% by weight of an impact modifier; (d) 1 to 20% by weight of a compatibilizing agent; and (e) 3 to 70% by weight of natural fibers (abstract), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 16, Ito discloses a method of preparing composite part comprising the steps of: 
(i) heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05), in an oxygen-deficient atmosphere and in the presence of water vapor (title/abstract, Example 1-2, claims), 
(ii) mixing the heat-treated lignocellulosic natural fibers with polypropylene, e.g. at least one thermoplastic polymer, to about 170º C. which is above the melting point of the polypropylene (p. 4 top), which overlaps the claimed less than or equal to 230°C, whereby a composite material is obtained (p. 4 middle).
Ito does not appear to expressly disclose injection modeling the composite as a vehicle part or continuously venting the chamber of water vapor and VOCs.
However, Kannengiesser discloses an injectable composite material including lignocellulosic fibers (title/abstract, ¶¶ 41, 58) useful for injection molding vehicle parts. (¶ 52). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the injection molding vehicle parts of Kannengiesser, because such articles are desirably made by injection molding by a process known in the art with expected results.
Further, Nikkilä discloses a process of manufacturing a similar composite material of natural cellulose fibers and polymer (title/abstract, ¶ 28) which includes a devolatilization process whereby water vapor and VOCs are continuously vented/extracted from the fiber/polymer mixture within an extrusion chamber (¶¶ 15, 41).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the devolatilization step of Nikkilä, in order to reduce the water content without extracting reactive chemicals (Nikkilä ¶ 18).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 5864078 B2) in view of Nikkilä et al. (US 2016/0186382 A1).
Ito discloses a method of preparing composite part comprising the steps of: 
(i) heat treating natural lignocellulosic fibers at a temperature of 200 to 260º C. (p. 6 bottom), which overlaps the claimed range of 130 to 320° C. (MPEP § 2144.05), for 2 to 72 hours (p. 5 bottom to p. 6 top), which overlaps the claimed range of 2 minutes to 24 hours (MPEP § 2144.05), in an oxygen-deficient atmosphere and in the presence of water vapor (title/abstract, Example 1-2, claims), 
(ii) mixing the heat-treated lignocellulosic natural fibers with polypropylene, e.g. at least one thermoplastic polymer, to about 170º C. which is above the melting point of the polypropylene (p. 4 top), which overlaps the claimed less than or equal to 230°C, whereby a composite material is obtained (p. 4 middle).
Ito does not appear to expressly disclose continuously venting the chamber of water vapor and VOCs.
However, Nikkilä discloses a process of manufacturing a similar composite material of natural cellulose fibers and polymer (title/abstract, ¶ 28) which includes a devolatilization process whereby water vapor and VOCs are continuously vented/extracted from the fiber/polymer mixture within an extrusion chamber (¶¶ 15, 41).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ito to include the devolatilization step of Nikkilä, in order to reduce the water content without extracting reactive chemicals (Nikkilä ¶ 18).

Response to Arguments
Applicant’s amendments/arguments, see pp. 2-8, filed 11 July 2022, with respect to the rejections of claims 2-10, 13, 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nikkilä et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742